151 F.3d 1024
John A. Cuocov.J. Michael Quinlan, George C. Wilkinson, Michael B. Cooksey,Thomas R. Gniezik, Associate Warden, Roberta M. Truman,Attorney-Advisor, Clemmon Cooper, Discipline HearingOfficer, James D. Hopkins, Captain, T. Cary Vogt, UnitManager (Unit D), Lisa L. Vogt, Unit Manager (Unit C),Gerald Byrnes, Lieutenant, James Sawyer, Lieutenant, H.Fauntleroy, Lieutenant, Tom Nesbitt, Lieutenant, Patricia A.Reps, Lieutenant, Donald Reich, Lieutanent, T. Raines,
NO. 96-5016
United States Court of Appeals,Third Circuit.
April 14, 1998
Appeal From:  D.N.J. ,No.94cv03727

1
Affirmed.